IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00018-CV

                    IN THE INTEREST OF L.G.H., A CHILD


                           From the 378th District Court
                               Ellis County, Texas
                             Trial Court No. 76,737-D


                              ABATEMENT ORDER


       Appellant has complained of the trial court's failure to enter findings of fact and

conclusions of law pursuant to Texas Rule of Civil Procedure 296. These findings are

mandatory upon proper request, including a notice of past due findings of fact and

conclusions of law. TEX. R. CIV. P. 297. Appellee does not dispute that the findings and

conclusions have not been made. Therefore, we will abate this appeal and remand this

case to the trial court for the trial court to make the required findings and conclusions.

The trial court's written findings shall be forwarded to the Clerk in a supplemental clerk's

record within thirty days of the date of this order.



                                          PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Judge Ellis1
Appeal abated
Order delivered and filed December 14, 2016




1Hon. William Stephen Ellis, Judge of the 35th District Court of Brown and Mills Counties, sitting by
assignment of the Chief Justice of the Texas Supreme Court pursuant to section 74.003(h) of the
Government Code. See TEX. GOV'T CODE ANN. § 74.003(h) (West 2013).

In the Interest of L.G.H., a Child                                                             Page 2